Explanations of vote
in writing. I voted in favour of the appointment of Mrs Meglena Kuneva, the Bulgarian Commissioner designate. However, while I have no problem with the individual herself or with the appointment of a Bulgarian Commissioner, I have serious doubts about there being enough jobs for 27 commissioners. I look forward to a Treaty change that significantly reduces the number of Commissioners.
in writing. Mr President, my party is keen on the continuing enlargement of the Union, and we look forward to our Bulgarian and Romanian colleagues joining us. We have paid close attention to the confirmation process of our two new Commissioners, and are satisfied that both are welcome additions to the College. I am pleased to support Mrs Kuneva's appointment today.
in writing. I voted in favour of the appointment of Mr Leonard Orban as Romanian Commissioner. However, I very much regret that the Nice Treaty makes it necessary for us to have one Commissioner per Member State. I simply do not believe that there are enough serious jobs for 27 Commissioners and look forward to a Treaty reform along the lines of the draft Constitution that significantly reduces the number of Commissioners.
in writing. Mr President, my party is keen on the continuing enlargement of the Union, and we look forward to our Bulgarian and Romanian colleagues joining us. We have paid close attention to the confirmation process of our two new Commissioners, and are satisfied that both are welcome additions to the College. I am pleased to support Mr Orban's appointment today.
in writing. I welcome the appointment of a Bulgarian Member of the Court of Auditors and am glad that this proved uncontroversial in the light of other difficulties.
in writing. I voted in favour of Mr Ispir despite allegations of corruption involving Mr Ispir being made in the Romanian media. The Committee on Budgetary Control could find no evidence to support these allegations in their hearing. Mr Ispir has also strongly denied any wrongdoing. On the evidence available the allegations against him appear to be politically motivated. However, if any evidence of wrongdoing emerges I would expect Mr Ispir to resign from the Court.
(DE) Mr President, if a stop is to be put to meat scandals and the back-door introduction of genetic engineering, then consumers need to be told the blunt facts, with nothing left out, but it cannot be acceptable that the stringent food regulations we impose on our own farmers and producers should be regularly circumvented by imports from third countries, a state of affairs that I regard as unfair to our farmers, counterproductive in terms of consumer protection and therefore needing to be done away with at once. It is for that reason that I voted against the Thyssen report.
in writing. (SV) The June List thinks it crucial for there to be proper consumer protection within the EU. However, funding the necessary measures is primarily a national issue. We do not, then, believe that there is any justification for the budget heading of EUR 156.8 million entailed by the present consumer policy programme.
We are also extremely critical of the proposal to support financially the development of master's degree courses in consumer issues within the framework of an integrated European examination. It is not, of course, for the EU institutions either to determine the type of educational courses to be established in the Member States or to finance these. We should, then, have voted against this report.
in writing. Irish consumers know only too well the reality that is Rip-Off Ireland. Spiralling costs of basic services such as gas and electricity, or outrageous mobile phone and roaming charges continue to hit Irish consumers hard. Of course those living in or at risk from poverty are hardest hit.
In order to counter this unacceptable situation, government needs to step in with stronger regulation and resourcing of the relevant consumer protection agencies.
In this context I welcome today's report by Marianne Thyssen MEP. The aim of the report is to initiate an action programme in the field of consumer protection for the years 2007 to 2013. The programme seeks to complement, support and monitor the policies of the Member States and to contribute to protecting the health, safety, economic and legal interests of consumers. The programme would also attempt to promote consumer rights to information, to education and to organise themselves in order to safeguard their interests.
In Sinn Fein's view the Irish Government need to take a lead in strengthening the rights and protections of consumers. However, there is clearly a role for the EU, to assist Member States' agencies in sharing models of best practice and ensuring a level of consistency throughout the European Union.
in writing. - (FR) The Community action programme in the field of consumer protection for 2007-2013 is intended to complement, support and monitor the policies of the Member States.
It will contribute to protecting the health, the safety and the economic and legal interests of consumers, and also to promoting their right to information, education and organisation with a view to defending their interests. The actions will contribute to guaranteeing all of the Union's consumers a high level of protection and to ensuring the effective application of the consumer protection rules.
I am delighted that this programme has been divided into two parts, thereby distinguishing between health and consumer protection.
While I regret that the Commission has reduced the financial envelope from EUR 233.46 million - at first reading - to EUR 156.8 million and that the number of actions in the field of consumer protection has been reviewed and reduced from 20 to 11, I have voted in favour of Mrs Thyssen's report, so that consumers' organisations can benefit from this programme in the interests of our fellow European citizens.
This regulation details how to address and combat diseases such as BSE and scrapie, which affect ruminants as a whole.
Firstly, the number of categories of risk of contracting BSE is reduced from five to three, in line with World Organisation for Animal Health recommendations.
The regulation bans the use of animal proteins in feeding ruminants, but states the quantity up to which the addition of such proteins is considered insignificant.
The report also calls for a review of the rules on the use of mechanically processed meat for human consumption and lays down new rules on providing better information to consumers.
In order to prevent mass, indiscriminate slaughter and the ensuing losses for the producer, the report also defines the use of animals up to the end of their productive lives. This will naturally be monitored very closely given that there is no scientific data confirming that BSE is transmitted via milk or from cattle to their offspring.
Prevention programmes for transmissible spongiform encephalopathies are to be carried out on a voluntary basis, and there is to be regular assessment of the scientific results of these programmes.
The Portuguese Social Democrat MEPs thus support the Roth-Berendt report.
This proposal, submitted for a second reading, differs from the legislation in force in three key areas.
One purpose of the proposal is that data be submitted annually rather than monthly. According to recent studies, monthly data forwarded up to six months after the event are of limited use in day-to-day market management, whereas the compilation of annual data can be useful for medium- to long-term market studies and can help reduce the workload for the national authorities in forwarding data.
According to the proposal, data submissions are to be required by the flag (or nationality) of the vessels responsible for the landings. This requirement, as opposed to the current submissions by broad groups of EU, EFTA and other vessels will enable the data to be analysed in greater detail and yet will not significantly increase the workload of the national authorities which already collect the data to this level of detail.
Lastly, this proposal for a regulation provides for a more flexible approach, enabling sampling techniques to be used to estimate total landings. National authorities may, to an appropriate extent, use sampling methods for data collection purposes, providing that they justify their use and analyse the quality of the resulting data in a methodological report ...
(Explanation of vote abbreviated in accordance with Rule 163(1) of the Rules of Procedure)
The new information and communication technologies have raised pertinent questions regarding the protection of minors and human dignity, given the amount of illicit, harmful and undesirable content that can easily be found on the Internet. There appears to be a desire for regulation on this issue that has come up against technical and legal difficulties.
Measures to protect minors and human dignity are undoubtedly needed. It is therefore necessary to discover more about, and to assess, these new technologies and not to downplay the progress that they have brought to our societies, the consequences of which have, in the main, been beneficial to the quality of life of the poorer as well as the wealthier sections of society. Universal access to information gives the poorest people quicker access to solutions to day-to-day problems.
Accordingly, as regards protecting minors, the recommendations proposed here are eminently sensible criteria that we must disseminate in our societies by raising awareness among parents and teachers and by ensuring that regulatory bodies exchange experiences in classifying audiovisual content. From a very early age, children are consumers and quickly take to these technologies.
in writing. I welcome this report which aims at the implementation of automated customs systems and of coordinated processes and services under both the current and future modernised Customs Code. The main objective of this Decision is to determine what action needs to be taken for the achievement of a simple and paperless environment for customs and trade. This is highly laudable but I hope it does not prove to be a pious goal.
in writing. (SV) The June List is in favour of cross-border police cooperation. It is necessary to confront contemporary international crime, but this has been done successfully for decades by the international police body, Interpol. The June List is very sceptical about measures to combat crime being taken at supranational level. We are in favour of intergovernmental cooperation and opposed to common legislation. The Commission recommends that Asset Recovery Offices be set up in the Member States, directly subject to EC legislation and administration. This means further interference in the Member States' national legal systems and a weakening of Interpol's respected position.
The June List is therefore voting against the report as a whole.
in writing. (SV) The June List believes that cross-border animal diseases are an important area for cooperation within the EU, but it is not for the EU routinely to finance the fight against animal diseases.
We want to point out that, in the final analysis, it is the responsibility of the Member States, both financially and in terms of the measures taken, to combat animal diseases and zoonoses within their respective territories.
We therefore object, in particular, to Amendment 6, tabled by the European Parliament's Committee on Agriculture and Rural Development, whereby each Member State would be able, depending on its specific circumstances, to submit national programmes to be financed by the EU.
We are voting against the report as a whole, since it is based on the European Union taking major financial responsibility for combating animal diseases. EU funds are not a horn of plenty that can constantly finance measures within the agricultural sphere. Sweden, for example, has conducted a long and successful fight against salmonella within its own borders and is proof that the Member States themselves can engage in such battles without the need for funding by the European Union.
(DE) Mr President, nature has a long memory, and so, for example, thanks to the EU's 'Groundwater 2010' programme in Austria, pollution of the groundwater from the past twentieth century is being laboriously cleared up. The amount of nitrates finding their way into it from agriculture creates major problems in some regions in that it makes the maintenance of the prescribed chemical conditions difficult. This underlines once more the importance of biologically and ecologically reasonable modes of management, which, when properly applied, can make a vital contribution, and so I do believe that it is important that much more be done to promote their use, and have voted, accordingly, in favour of the Klaß report.
(DE) Mr President, I, too, voted in favour of the compromise, even though I also take the view that it would have been desirable, in view of groundwater's extreme importance as a primary source of food, to have a single set of European rules applicable to all hazardous substances. Let us also bear in mind that our health and that of our children are at stake here. Since short-term economies will prove to be problematic not only for the state but also for the healthcare systems, I call on all the Member States to put everything rigorously into effect, while at the same time joining in working on a further package of measures with ambitious limit values.
in writing. Groundwater is a valuable natural asset and must be protected wherever possible. It also extremely awkward to treat for pollution, even when the source of pollutants has been removed.
I broadly support the intentions of the new directive, which would help preserve Scotland's reputation of having a clean, unspoiled environment.
There must be a balance, however, so that any new directive that is passed is not unnecessarily obstructive to farmers and agricultural business. For example, in 2003, Scottish farmers faced groundwater charges when those in England did not.
As long as this proposal does not produce extra bureaucracy or impractical demands for those who work around groundwater, then I think this directive is a worthy one.
in writing. I voted in favour of the Klaß report on the protection of groundwater against pollution. I believe the report is now much stronger than the Commission's original proposal. We will now have more stringent rules to prevent or restrict inputs of hazardous substances into groundwater with a possibility to have even more stringent national measures. As regards nitrates, the provisions are now consistent with the Water Framework Directive.
in writing. Because the south-east of England has suffered so much from drought orders which have affected water usage by consumers, this directive is extremely important. Some 70% of south eastern England's water comes from groundwater resources. Protection of this resource, therefore, is essential to allow for both the capacity of such resources to recover as well as for nitrates and other chemicals to be excluded as far as possible from reaching the UK's drinking water.
Parliament has stuck steadfastly to its view that Member State governments must do far more to prevent this type of pollution, such as arsenic, biocides and cyanide. Parliament's approach to 'toughen up' the legislation in this field is very much welcomed.
Water is the basis of all life, and in this sense, a matter of life and death. The European Environmental Agency regards the situation as serious: 87% of groundwater in agricultural areas fails to meet EU standards on the presence of nitrates, and most of the Member States have reported on the risk of contamination by pesticides. A strict new Groundwater Directive is therefore of vital importance.
The text approved by the conciliation committee deserves our support. This House has managed to make the notion of 'protection against quantitative decline' legally binding. Moreover, steps have been taken to ensure that the measures for achieving the quality standard for nitrates draw on the Water Framework Directive. More emphatic demands are also made of Member States and regions to prevent and reduce the introduction of dangerous substances into groundwater. They are now required to 'take' all the measures necessary, and not just to 'strive towards' them. The result at first reading was, from an environmental point of view, a huge disappointment, and the Council's common position was also a complete disaster. These have now been put right at second reading in this House and the subsequent conciliation procedure. As we should be pleased with the outcome, I have endorsed the agreement reached.
Mr President, in all the continuing debates surrounding abortions performed on those who could live, one rather individual moment is presented by a seemingly neutral formula: reproductive healthcare, which is a catch-all term, and in a sense a confusing one. Therefore, we should speak openly about non-reproductive health and show concern about how to limit or lessen reproductivity inside European society without causing physical harm to women.
Such harm is a very bad thing, but the time should come to realise that the problem is broader, as the harm includes psychological and social aspects and should deal also with the lack of compassion and growth of cruelty in our societies, which are turning them demographically into suicidal ones.
Those are the reasons why I voted for the deletions proposed by Mr Mitchell.
The original proposal for a regulation, tabled by the Commission and establishing a financial instrument for development cooperation was unacceptable to Parliament, given that it jeopardised its codecision powers and the very principles of development policy.
Following the amendments introduced by Parliament, however, I support the final text of the regulation, which provides for time-limited legislation (2013) and a mid-term review (2009), the creation of a specific instrument for development policy - the Development Cooperation Instrument (DCI) - as distinct from the policy of cooperation with industrialised countries, a single legal basis and the drafting of more detailed financial provisions. It also safeguards Parliament's right to define development policy under the codecision procedure.
in writing. The Development Cooperation Instrument covers over EUR 16 billion of development spending over the next financial perspective. The Instrument is in two main parts - geographic and thematic. Geographic spending covers the money that will be negotiated between the Commission and partner countries through Country Strategy Papers (CSPs) - almost EUR 11 billion. I welcome the fact that Parliament insisted in negotiations that social services, and particularly health and education, be prioritised by the Commission when drawing up CSPs. Parliament also got a commitment from the Commission that 20 % of spending on geographic programmes would be on basic health and basic and secondary education - an important and longstanding priority of the Socialist Group.
Promoting development is, mutatis mutandis, equally as important in the EU's external policy as promoting human rights and democracy.
Whenever the EU boosts the growth and development of third countries within the framework of external cooperation, it is to promote a better world and, indeed, to promote its own interests, a fact that must be acknowledged but that does not in any way diminish the virtues of the gesture. Quite the opposite, in fact.
In the area of illegal immigration, for example, it should be stressed that this policy is one of the most powerful weapons at our disposal, especially when used in conjunction with our neighbours.
As regards development, it is, like democracy and human rights, a universal good.
in writing. Our part of the world having the privilege to live in wealth has a great responsibility to those who suffer hunger and whose future is uncertain.
I believe we can speak with one voice according to our humanitarian responsibility. United in this noble cause we can change a lot.
That is why I am against paragraphs introducing so-called 'reproductive and sexual rights' which are simply trying to win our support for abortion. This subject was not in the original Commission proposal. It appeared in Parliament. It is very unfortunate message for those Europeans who do not agree with abortion and do not want to pay for such practices, hidden in this document under the technical term 'reproductive right'.
Do we really want this message to be sent? We cannot disrespect Catholics' beliefs only because they are in minority today. Our message to them is clear: it says that Europe is not their responsibility any more!
In conclusion it weakens our fight against poverty and weakens European integration.
Therefore I called for support for Amendments 1, 2 and 3. I could not vote in favour of this report without them.
The Group of the Greek Communist Party in the European Parliament voted against the report regarding the Commission's proposal for a regulation on a 'Modernised Customs Code', because it clears the path for invasion of major monopoly enterprises (especially logistics) in the sector of customs procedures. Establishing a 'certified financial body' in combination with the replacement of Article 5 of Regulation 2193/92, which refers to customs representatives, will result in the loss of jobs for all customs brokers in Greece and several EU Member States, who will be replaced with monopoly enterprises at the expense of the security of customs procedures.
The new Customs Code follows the framework of the Lisbon Strategy, which aims to increase the prosperity of the capitalists. This policy, apart from destroying labour, salary, insurance and social rights of the workers, which are its primary goal, will have devastating consequences on the self-employed and the small to medium-sized enterprises.
This reactionary policy by the EU is aimed against all grassroots classes.
Therefore, it is absolutely essential to form an alliance between the small- to medium-sized enterprises and the working class, a people's alliance that will put an end to the aspirations of the monopolies and imperialism and will claim its own power and open the road to social prosperity.
in writing. - (EL) It is the farmer's and consumer's right and obligation to look after their health and safety and know the composition of each product, including animal feed. Therefore, we agree on the amendments and amendment proposal regarding the directive on the circulation of compound feedingstuffs.
However, certain companies appealed to the European Court with the pretence that the 'financial interests of the manufacturers would be seriously harmed' and that intellectual property would not be safeguarded, in order to circumvent from their obligation to inform the consumers on the composition of feedingstuffs, something that would provide farmers and consumers with the right to choose but also protect their health.
At the same time each manufacturer would be controlled as to whether the product he is selling corresponds to the ingredients printed on the label and regulations on the protection of public health.
However, we should not be fooled by thoughts that legal and other barriers can prevent monopoly enterprises in the animal feed sector from acting unscrupulously, given that such companies are responsible for the dioxin and Bovine Spongiform Encephalopathy scandals. For these enterprises profit is the number one priority and not the protection of public health. Moreover, for as long as there is a lack of adequate state control bodies and control responsibility is handed over to private individuals, we should be very worried about the protection of public health and the safety of the food chain.
in writing. I supported this report so as to allow for a swift correction of Directive 2002/2/EC by deleting the obligation for feed manufacturers to inform customers on request of the exact composition of compound feedingstuffs, in line with the ruling of the Court of Justice.
The ECJ ruled that this provision provided too little in the way of additional health protection to justify the serious impact on the interests of the manufacturers.
However, I am concerned and disappointed that the legal services of the institutions prevented elected MEPs from tabling more far-reaching amendments to this controversial piece of legislation.
The intention was to amend the rules that currently require all feed materials in a compound feedingstuff to be indicated with a declaration of percentage by weight.
Disclosing exact percentages for animal feedingstuffs goes beyond the equivalent provisions applicable to food for human consumption.
In most cases, ingredient listing by weight is sufficient to protect the interests of farmers and consumers and the formulations of the manufacturers. I expect the Commission to take on board these concerns in its review of feed legislation programmed for next year.
in writing. Conservative MEPs supported this report so as to facilitate a swift correction of Directive 2002/2/EC by deleting, in line with the Court of Justice's ruling, the obligation for feed manufacturers to inform customers on request of the exact composition of compound feedingstuffs. The ECJ ruled that this provision provided too little in the way of additional health protection to justify the serious impact on the interests of the manufacturers.
However, we express our disappointment that the legal services of the institutions prevented elected MEPs from tabling more far-reaching amendments to this controversial piece of legislation. Our intention was to amend as well the rules that currently require all feed materials in a compound feedingstuff to be indicated with a declaration of percentage by weight. We do not believe that exact percentages need to be disclosed and note that this goes beyond the provisions applicable to food for human consumption. In most cases, ingredient listing by weight is sufficient to protect both the interests of farmers and the trade secrets of the manufacturers. We expect the Commission to take on board our concerns in its review of feed legislation programmed for next year.
I support the report by Mr McMillan-Scott and Mrs Flautre on the European Instrument for Democracy and Human Rights, because democracy is a fundamental universal right, and, as such, should be promoted by transnational institutions.
The radicals in this Parliament have fought for years for the 'democratic clauses' contained in many agreements between the EU and authoritarian countries such as Laos, Vietnam and Uzbekistan to be respected. These agreements must be applied to the letter; however, the promotion of the right to democracy cannot be a mere by-product of policies on cooperation, international trade or humanitarian aid. We need to take action, devising a genuine European policy on democracy in the world, because the right to democracy cannot stop at Europe's 'neighbours'.
All over the world we need to succeed in building an alliance between Europe and pro-democracy forces: that is what the rapporteurs aimed for. The EU's ability to act in the future will tell us whether this aim has been achieved, or whether new, more flexible and effective instruments will be needed.
Socialists can look back on a long tradition of international solidarity. They champion human rights, peace, democracy, social security, fair sharing, public services and a clean environment not only for the sake of people in their own towns, regions or countries, but also for the people in neighbouring countries and in other parts of the world.
Human rights for others are more important than the economic benefits accruing to us from cheap imports from countries where human rights are trampled underfoot. It is this conviction that has led us to back boycott campaigns against dictatorial minority regimes in South Africa, the former Rhodesia, the former Portuguese colonies and Pinochet's Chile. By joining forces with opposition movements in those countries, we have managed to help bring about major changes.
This is why we, representatives of the Dutch Socialist Party, support the Flautre/McMillan-Scott report on human rights in international treaties and relations with dictatorial states. We are aware that this report can be misused for measures against Venezuela or other states where the people have opted for radical steps towards human equality, and maybe even as justification for military interventions on allegedly humanitarian grounds. We regret that fear of this appears now to have prompted some of our Confederal Group of the European United Left/Nordic Green Left to opt for a principle of non-intervention, and hence, albeit unintentionally, for turning a blind eye to unacceptable dictatorships.
The fact that the EU explicitly links its external policy with promoting human rights and democracy should be highlighted and lauded. Yet not everyone in Parliament, and in other Community institutions, will share the same views on which human rights have been violated and on where there is and is not democracy. Perhaps it would be better to avoid this question at this time, although in so doing we would be sweeping the situation under the carpet rather than addressing it.
That being said, the first of these points should be brought to the fore. The expansion of democracy and the protection of human rights is intrinsically a good thing that brings benefits to the people of countries in which there is neither democracy nor respect for human rights, as well as to the people of neighbouring countries (which is why promoting these values in our neighbourhood is so important) and of the world as a whole.
For these reasons, albeit with the reservations to which I have referred, I support the report before us.
in writing. - (EL) The 'financial Instrument for the promotion of democracy and human rights worldwide' is a blatant admission that in the name of 'democracy and human rights' we are establishing the EU's right to imperialistic interventions at the expense of nations around the world.
The Commission report moves in an even more unacceptable, reactive direction, by stating that it will be used 'without the consent of the host country's government', in order to provide plenty of money to the long arm of EU imperialistic policy, to various non-governmental organisations and moreover to organisations that are not officially registered in their country, that is illegal organisations. It provides for the creation of a productive workforce for independent civil society organisations, namely training of secret agents. Its objectives include the strengthening of the International Criminal Court, and moreover special international criminal courts.
The EU proclaims itself the universal protector of democracy and human rights, in the sense of a 'Trojan horse' that will be used to undermine the national and social sovereignty of nations that oppose the EU's decisions and overturn governments that do not agree with them.
Let the nations draw their own conclusions. They should strengthen their struggles against this barbaric imperialistic union of monopolistic capitalists and send into history's trashcan the imperialists' ambition to be elevated to the position of worldwide policemen.
The high number of injuries arising from accidents or violence in the Member States remains cause for concern. We therefore welcome the focus on the causes of these injuries, on the circumstances in which they occur and on why, when and where they occur. There are numerous factors behind the injuries, including social, economic and cultural factors. The more we understand these aspects, the bigger and, more importantly, the better, will be the measures put in place to prevent them from happening. Hence the report adopted today to place the emphasis on prevention.
The first step is therefore to gather information. The bottom line, however, is that people's living conditions must be improved, which entails, for example, maintaining a public health policy with guaranteed access for all to healthcare regardless of economic circumstances, ensuring high quality public education and reducing or eliminating inequality. Accident and injury comes at a very heavy human price - premature death, years living with incapacity - and entails high costs in terms of healthcare and loss to society owing to lack of productivity. Injuries can be avoided, however. It is therefore essential to adopt healthier lifestyles and to adopt public policies that help make living conditions safer. Prevention is better than cure.
in writing. - (EL) The primary reasoning of the 'effort to prevent injuries' is to invest in sectors that will offer something back. They promote cost-gain reasons instead of health. We disagree with these free market motives that drive this so-called effort to prevent injuries.
Dissimilar incidents are being lumped together and addressed within the framework of individual responsibility on the grounds that they all classify as injuries. The true causes of accidents are being concealed, thereby sending the strategy for preventing and addressing them off the rails.
Personal responsibility is stated as the main cause of these 'injuries' in order to cover up managerial liability for accidents at work.
The promotion of 'safe behaviour' conceals the need for a prevention strategy directed at taking collective measures that safeguard safety in areas where employees work and live.
They are aiming at burdening the employee, directly or indirectly, with the managerial obligation and cost of preventing accidents at work.
Their end objective is to promote further intensification of work and reduction of labour cost.
The State is largely to blame. In order to serve free economy, it does not carry out essential controls; it accepts criminal omissions and imperfections in projects from businessmen, which in turn increases the risk of accidents. Accident prevention should be enforced by the state on a regular basis, providing detail on the actual causes; moreover the bodies recording and investigating these accidents should be state controlled. Insurance coverage of occupational hazard, the creation of a state body of workforce doctors and safety technicians will provide the foundation for a systematic prevention of accidents at work.
in writing. (DE) We owe it to our environment and to the people whom we represent to halt at once the policy of promoting long-distance transport the length and breadth of Europe; now that cancer and respiratory diseases have become the fourth most frequent causes of death in the EU, it is past high time that we did so.
If, though, safety is to be promoted, a solution also needs to be sought to the problem of deluded multiculturalism, which ultimately results in more and more problem areas in European cities, in which the forces of law and order are regarded as invaders, in which a massive decline in values prevails and in which the rule of the state is no longer acknowledged.
This phenomenon is not limited to Paris, for, in Berlin too, there are districts in which fires cannot be put out in good time or the injured taken away because it is impossible to communicate with the rampaging foreign mob, by which those trying to help risk being attacked or robbed - so-called 'no-go areas', in which even the police now venture only en masse.
That is exactly how it started in France, and we all know what that led to. If we are going to talk in terms of prevention and of more security, then these problems too must be addressed before the situation escalates.
in writing. I naturally voted in favour of my report on the financing instrument for cooperation with the industrialised countries and territories. As I said in the debate, this might in financial terms be the least significant of the new external instruments, but it will still involve a budget of around EUR 22 million a year and cover our external actions with 17 important countries. I believe the amendments that Parliament has approved will make the instrument more appropriate and effective in promoting the interests and values of the EU in these 17 heterogeneous countries. I would like to thank colleagues of all Groups for their support in finding such a wide consensus.